                 Case 2:20-cv-01263-MLP Document 21 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BRIAN DAVIS,

 9                              Plaintiff,                 Case No. C20-1263-MLP

10          v.                                             MINUTE ORDER

11   CHIPOTLE MEXICAN GRILL, INC.,

12                              Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On February 23, 2021, the parties submitted a third proposed stipulated protective order

17   in this matter. (Dkt. # 20.) The parties latest submitted protective order generally conforms to

18   this district’s model protective order and was submitted with provision of a redlined version that

19   identified all changes, alterations, or additions. However, as an identified departure from this

20   Court’s model protective order, the parties designated “Confidential” material to include:

21   “Defendant’s video surveillance on May 20, 2017, policies, procedures, training materials,

22   materials developed for use in the restaurant and whatever other documents the parties deem and

23   label as Confidential.” (Id. at 2) (emphasis added). As clearly designated in the Court’s model




     MINUTE ORDER - 1
              Case 2:20-cv-01263-MLP Document 21 Filed 02/23/21 Page 2 of 2




 1   protective order, the parties must include a list of specific documents to be designated as

 2   confidential and are advised not to list broad categories of documents.

 3          Accordingly, the parties’ proposed stipulated protective order (dkt. # 20) is DENIED.

 4          Dated this 23rd day of February, 2021.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                       By: /s/Tim Farrell
 7                                                         Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
